People v Alam (2019 NY Slip Op 00234)





People v Alam


2019 NY Slip Op 00234


Decided on January 15, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 15, 2019

Sweeny, J.P., Richter, Kapnick, Gesmer, Kern, JJ.


5170/14 8108 8107

[*1]The People of the State of New York, Respondent,
vRussell Alam, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alice Wiseman of counsel), for respondent.

Judgment, Supreme Court, New York County (Melissa C. Jackson, J. at request to proceed pro se; Robert M. Stolz, J. at jury trial and sentencing), rendered June 14, 2016, convicting defendant of sexual abuse in the first degree (two counts) and endangering the welfare of a child, and sentencing him, as a second violent felony offender, to an aggregate term of seven years, and order, same court (Robert M. Stolz, J.), entered on or about May 3, 2010, which denied defendant's CPL 440.10 motion to vacate the judgment, unanimously affirmed.
The record, viewed as a whole, supports the conclusion that defendant abandoned his request to represent himself after his principal concern, a desire for new counsel, had been addressed to his satisfaction and he continued with his new attorney without further complaint (see People v Berrian, 154 AD3d 486 [1st Dept 2017], lv denied 30 NY3d 1103 [2018]; see also People v Pena, 7 AD3d 259 [1st Dept 2004], lv denied 3 NY3d 645 [2004]).
The court providently exercised its discretion in denying defendant's CPL 440.10 motion without holding a hearing (see People v Samandarov, 13 NY3d 433, 439-440 [2009]; People v Satterfield, 66 NY2d 796, 799-800 [1985]). Defendant's ineffective assistance claims were unsubstantiated, or were refuted by the record.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 15, 2019
CLERK